Title: Mary Palmer to Abigail Adams, 17th 21 March 1790
From: Palmer, Mary
To: Adams, Abigail


Dear Madam
Braintree March 17th 1790
The enclosed will need your utmost candour, but as I am not able to write it over again being Still in very low health & kept so long upon Sal Vol. & Lavender that the Smell & taste of both is hateful to me & the sight of a Phial disagreable, I hope you will excuse it. The very kind Letter that I reciev’d from you when you was in France to which I fear you never reciev’d any reply; emboldens me to write with the freedom of a friend.
We still remain in your House but are looking out for some humble Situation where we may gain an honest tho’ mean livelihood for ourselves, Integrity & independance will give a relish to every enjoyment & sweeten the coarsest food. Betsy & I wish not to be seperated, we were ever dear to each other, & affliction has been far from loosening the Cord. As yet we have not pitch’d upon a place, but hope to before your return.

I wrote to Dr Adams soon after he left us, but suppose the Letter was lost, it was only about a Book, Princes Chronology you will please to tell h[im] it is in the office.
Your Lark is in [good he]alth & very saucy & dainty, chooses the best of every thing [won]t eat Bread without Butter or Sugar or Meat but of the very nicest, his Seeds also must be very good & the water very clean, or he will Scold at the whole family [th]o he is not grateful enough to sing us a Song for our care of [him.]
Your Pussy is also very well & as cross as ever, & as good a [rat]catcher. but the Rats have lately left the House, so she has but little to do within doors.
Pardon Madam this triffling, when the heart is too full & afraid to vent its own feelings, it is apt to say something foolish.
I hope Betsy will be able to write to Mrs Smith, but as every thing lays upon her I fear she wont. but She as well as her Mamma may be assured of our wishes for their prosperity & affectionate respectful Love. Our Love to Louisa, we hope She will ever approve herself worthy of so excellent an Aunt
Mrs Briesler her sister & Children are entitled to a great share of our remembrance My love to them if you please.
I am Madam [you]r Affect friend & Servant
Mary Palmer.
What I meant to enclose, is rather out of Season now, I am a little better. M. Pratt has bro’t 2 Loads of Wood since Mammas death the office is safe tho’ not in good order as I wish it was, I flatter myself that you will not have any cause to blame your tenants for neglect of any kind. I dare not touch upon our loss. it has been Almost too great to bear. She was a living Saint, & her departure was happy & Sweetly tranquil without a Sigh or Struggle. She is now gone to enjoy that society which her constant piety & integrity seem’d to fit her for.
March 21st.
I broke open the Letter to inform you of what I fear’d might be in your eyes against us if not explain’d. the day Dr Adams went away from here, Suckey Adams came for a Hearth Brush which was in the office & was as good as new & soon after for a Cloathes Brush both which she said her Uncle had given her. & both were deliver’d to her. I am afraid we were too hasty in doing it.

